Citation Nr: 1203356	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  10-07 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), anxiety disorder, major depressive disorder, bipolar disorder and/or panic disorder. 


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel 
INTRODUCTION

The Veteran had active military service from November 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the Detroit, Michigan RO in September 2011.  A transcript of that hearing is of record.  

The Board finds that the Veteran's claim should be recharacterized as entitlement to service connection for an acquired psychiatric disability, to include PTSD anxiety disorder, major depressive disorder, bipolar disorder and/or panic disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim).  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board observes that the Veteran contends that he has PTSD related to fear of hostile military activity while he was stationed in Vietnam.  Hearing Transcript, p. 8-9 and September 2011 Hearing Brief.  The evidentiary standard for a stressor that is related to the veteran's fear of hostile military or terrorist activity has recently been amended under 38 C.F.R. § 3.304(f)(3) (2011).  If the Veteran's stressor is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

In this case, the record contains a letter dated in January 2010 from the Veteran's VA psychiatrist noting that the Veteran has been consistent in his report of traumatic events.  She specifically noted the Veteran's stressor relating to a Vietnamese female throwing a bomb over the gate while he was driving a supply truck and indicated that he has PTSD symptoms related to this event.  During the hearing, the Veteran testified that he experienced fear of a hostile military attack regarding the incident of a woman throwing a bomb.  With respect to this specific stressor, the Board finds that the Veteran is less than credible.  In this regard, a June 2006 VA treatment record shows that the Veteran reported that he has hallucinations about a young Vietnamese girl with a "satchel bomb," which was a scenario described to him, but not one that he actually witnessed.  Nonetheless, the Veteran has reported other incidences of receiving incoming artillery while at the base in Di An, Vietnam and the Veteran is in receipt of a diagnosis of PTSD related to his military experiences in Vietnam.  See April 2011 VA treatment record.  Based on the foregoing, the Board finds that a remand is necessary in order to determine if the Veteran has PTSD related to a stressor based on the Veteran's fear of hostile military or terrorist activity that is consistent with the places, types and circumstances of his service as a medical supply clerk.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for psychological testing and a VA psychiatric examination.  Psychological testing should be conducted with a view toward determining whether the Veteran in fact has PTSD.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  The examiner should consider the entire record, including psychological test results and the January 2010 private psychological evaluation, examine the Veteran and identify all of the Veteran's psychiatric disorders in accordance with DSM-IV.  

If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the Veteran's identified stressors are related to a fear of hostile military or terrorist activity consistent with the places, types, and circumstances of service as a medical supply clerk stationed in Di An, Vietnam; whether the identified stressors are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressors.  The Board requests that the examiner not consider the claimed stressor of a Vietnamese woman or girl throwing a bomb over the gate in his or her opinion as the Board finds that this stressor statement is not credible.  

If a psychiatric disorder other than PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or more probability) that the psychiatric disorder had its onset during, or is otherwise related to, the Veteran's active military service.  

A complete rationale must be given for any opinion expressed and the foundation for all conclusions should be clearly set forth.

2. Upon completion of the foregoing, readjudicate the Veteran's claim, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

